 

Bone Biologics Corporation

321 Columbus Ave.

Boston, MA 02116

 

February 29, 2016

 

William Jay Treat

7 Dellwood

Dove Canyon, CA 92679

 

Dear Jay:

 

The purpose of this letter agreement (“Agreement”) is to set forth our mutual
understanding and agreement with respect to your separation from employment with
Bone Biologics Corporation (“the Company”). In consideration of the mutual
covenants set forth herein, the receipt and sufficiency of which you
acknowledge, we have agreed as follows:

 

  1. Separation from Employment.  Your separation from employment shall be
effective as of the close of business Tuesday, March 1, 2016 (your “separation
date”), and you shall have relinquished as of that date any and all positions
that you have held with the Company.  You shall not be considered an employee of
the Company for any purpose after that date.         2. Compensation. With the
payment of your final paycheck, you agree that you have received all
compensation to which you are entitled in connection with your employment
through your separation date.  You agree to make no claims for further
compensation from the Company of any type, including without limitation, bonus
payments, commission payments, and vacation pay.         3. Salary
Continuation.  Subject to and in consideration of your acceptance of this
Agreement and the General Release contained in paragraph 13 (“General Release”),
and the expiration of the seven (7) day revocation period contained in paragraph
15, the Company shall continue to pay your current base salary (at the rate of
$300,000, when annualized), less all applicable tax withholdings and any other
applicable payroll deductions, through September 19, 2016 (the “Severance
Period”).  Such payments shall be made in installments corresponding to the
regular pay periods of the Company and shall be mailed to you at the address
listed above.           4. Health Insurance Continuation.  You may be eligible
to elect health insurance continuation through the Company’s insured group
health plan for up to eighteen (18) months after your separation date pursuant
to the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
providing for continuation of coverage, or applicable state law.  Notice of your
rights and obligations concerning continuation of coverage will be provided to
you under separate cover in accordance with applicable law.  If you elect such
continuation coverage, and subject to and in consideration of your acceptance of
this Agreement and the General Release, and the expiration of the 7 day
revocation period contained in paragraph 15, the Company shall continue to pay
the employer portion of your group health insurance premium during the Severance
Period.

 

 

Page 2

 

  5. Transition Expenses.  Subject to and in consideration of your acceptance of
this Agreement and the General Release, and the expiration of the seven (7) day
revocation period contained in paragraph 15, the Company shall make a payment to
you in the gross amount of $2,500, less all applicable tax withholdings and any
other applicable payroll deductions, to defray transition expenses.  Such
payment shall be made within 30 days of the expiration of the seven (7) day
revocation period and shall be mailed to you at the address listed above.      
  6. Stock Options.  Subject to and in consideration of your acceptance of this
Agreement and the General Release, and the expiration of the seven (7) day
revocation period contained in paragraph 15, the Company shall award you a
fully-vested option to purchase 54,000 shares of the Company’s common stock,
pursuant to the terms of the Company’s 2015 Equity Incentive Plan.  Such option
will have an exercise price of $2.05 per share (which is the current fair market
value of the Company’s common stock), and will be exercisable through February
16, 2021.  In addition, the terms of your existing stock options (exercisable
for 799,414 shares) are hereby amended to provide that you will have until
February 16, 2021 to exercise such options.         7. Transfer of
Responsibilities.  You shall cooperate fully with the Company and its personnel
to provide an orderly transfer of your duties and responsibilities.  Time spent
on transition work will be reasonable and limited in scope so as not to
interfere with potential new employment.  This cooperation includes but is not
limited to timely compliance with all reasonable requests for information, with
any obligations under this paragraph to be terminated after the last payment of
severance.  Any request for assistance on ongoing manufacturing and product
troubleshooting issues after September 19, 2016 will be fully compensated to you
under the rates provided in paragraph 12.         8. Status of Employee
Benefits, Paid Time Off.  Except as otherwise expressly provided in Paragraph 4
of this Agreement, your participation in all employee benefit plans of the
Company has ended as of the separation date, in accordance with the terms of
those plans.  You will not continue to earn vacation or other paid time off
after the separation date.         9. Confidentiality.  You agree, to the extent
permitted by law, to keep confidential and not to disclose the existence or
terms of this Agreement or sums paid under this Agreement to anyone or to any
organization, except you may disclose such information to your spouse, attorney,
and financial advisor, provided you have received in advance their promises to
maintain this information in strict confidence; provided, however, that nothing
in this Agreement will prevent you from cooperating with or participating in any
proceeding before the federal Equal Employment Opportunity Commission (“EEOC”),
the California Department of Fair Employment and Housing (“DFEH”), or any other
federal, state or local governmental agency.  You also agree that you will not,
without the Company's prior written consent, reveal or disclose to any person or
entity outside of the Company or use for your own benefit or for the benefit of
any other person or entity, any confidential information concerning the business
or affairs of the Company, or concerning the Company's customers, clients, or
employees (“Confidential Information”).         10. Return of Property.  You
acknowledge that you have returned to the Company all property of the Company
that is in your possession or under your control, including, without limitation,
any and all files, documents and other information with respect to the Company's
management, business operations or customers, including all files, documents, or
other information containing Confidential Information, except that you may keep
your Company computer after the Company has cleaned its hard drive.  Further,
you represent and warrant that you have not retained any copy of any Company
documents, materials, or information (whether in hardcopy, on electronic media
or otherwise).  You agree that you will not, for any purpose, attempt to access
or use any Company computer or computer network or system, including without
limitation its electronic mail system.  Further, you acknowledge that you have
disclosed to the Company all passwords necessary or desirable to enable the
Company to access all information which you have password-protected on any of
its computer equipment or on its computer network or system.

 

 

Page 3

 

  11. Non-Disparagement.  You further agree, to the extent permitted by law,
that you will not, at any time after the date hereof, make any remarks or
comments, orally or in writing, to any third party, which remarks or comments
reasonably could be construed to be derogatory or disparaging to the Company or
any of its shareholders, officers, directors, employees, attorneys or agents, or
which reasonably could be anticipated to be damaging to the Company's reputation
or good will or to the reputation or good will of any person associated with the
Company.  The Company agrees to instruct its executives not to make any remarks
or comments, orally or in writing, to any third party, which remarks or comments
reasonably could be construed to be derogatory or disparaging to you, or which
reasonably could be anticipated to be damaging to your reputation or good will
or to the reputation or good will of any person associated with you.         12.
Cooperation in Litigation.  At the Company's request, you agree to assist,
consult with, and cooperate with the Company in any litigation or administrative
procedure or inquiry that involves the Company, subject to reimbursement for
your actual time spent working at $200.00/hr and reasonable out of pocket
expenses, such as travel, meals, or lodging.  Time spent in travel will be
reimbursed at $75/hour, with a cap of $500 for travel per day.         13.
General Release of Company.  You, for yourself and your heirs, legal
representatives, beneficiaries, assigns and successors in interest, hereby
knowingly and voluntarily release, remise and forever discharge (i) the Company
and its successors, assigns, former or current shareholders, officers,
directors, employees, agents, attorneys and representatives, whether in their
individual or official capacities, (ii) Amir Heshmatpour and his heirs, legal
representatives, assigns and successors in interest, and (iii) AFH Holding &
Advisory, LLC and its successors, assigns, former or current shareholders,
officers, directors, employees, agents, attorneys and representatives (together,
the “Company Released Parties”), whether in their individual or official
capacities, from any and all actions or causes of action, suits, debts, claims,
complaints, contracts, controversies, agreements, promises, damages, claims for
attorneys' fees, costs, interest, punitive damages or reinstatement, judgments
and demands whatsoever, in law or equity, you now have, may have or ever had,
whether known or unknown, suspected or unsuspected, from the beginning of the
world to this date, including, without limitation, any claims under  the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq.; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. §1000 et seq.; the California Fair Employment and
Housing Act, Cal. Civil Code Section 12900 et. seq., the California Labor Code;
Section 132a governing workers compensation retaliation claims; claims for
breach of contract or based on tort; and any other statutory, regulatory or
common law causes of action (“the Company Released Claims”).  You hereby
acknowledge and understand that this is a General Release and by signing this
Agreement you are giving up your rights to file any claim in any court and to
seek and/or receive any form of compensation arising from your employment or
separation from employment.

 

 

Page 4

 

You are aware that Section 1542 of the Civil Code of the State of California
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.” You understand that this Section gives you the right not to release
existing claims of which you are not now aware, unless you voluntarily choose to
waive this right. You nevertheless voluntarily waive the rights described in
Section 1542 from the subject of this Agreement, and waive all claims that now
exist in your favor, known or unknown.

 

To the extent permitted by law, you specifically agree not to commence any legal
action in any state or federal court (an “Action”) against any of the Company
Released Parties arising out of or in connection with the Company Released
Claims. To the extent permitted by law, you expressly agree that if you commence
such an Action in violation of this Agreement, you shall indemnify the Company
Released Parties for the full and complete costs of defending such an Action and
enforcing this Agreement, including reasonable attorneys' fees (whether incurred
in a third party action or in an action to enforce this Agreement), court costs,
and other related expenses. This Agreement does not act as a waiver or release
of any complaints or charges that you cannot by law waive or release, and does
not prohibit you from: (i) filing a charge or complaint with the EEOC, the DFEH
or any other state or federal agency, or (ii) participating in any investigation
or proceeding conducted by the EEOC or DFEH.

 

  14. General Release of William Jay Treat.  The Company, for itself and its
successors and assigns, hereby knowingly and voluntarily releases, remises and
forever discharges you and your heirs, legal representatives, assigns and
successors in interest (together, the “Treat Released Parties”), from any and
all actions or causes of action, suits, debts, claims, complaints, contracts,
controversies, agreements, promises, damages, claims for attorneys' fees, costs,
interest, punitive damages or reinstatement, judgments and demands whatsoever,
in law or equity, it now has, may have or ever had, whether known or unknown,
suspected or unsuspected, from the beginning of the world to this date,
including, without limitation, any claims for breach of contract or based on
tort, and any other statutory, regulatory or common law causes of action (“the
Treat Released Claims”).

 

The Company is aware that Section 1542 of the Civil Code of the State of
California provides: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.” The Company understands that this Section gives it the right
not to release existing claims of which it is not now aware, unless it
voluntarily chooses to waive this right. It nevertheless voluntarily waives the
rights described in Section 1542 from the subject of this Agreement, and waives
all claims that now exist in its favor, known or unknown.

 

 

Page 5

 

To the extent permitted by law, the Company specifically agrees not to commence
any legal action in any state or federal court (an “Action”) against any of the
Treat Released Parties arising out of or in connection with the Treat Released
Claims. To the extent permitted by law, it expressly agrees that if it commences
such an Action in violation of this Agreement, it shall indemnify the Treat
Released Parties for the full and complete costs of defending such an Action and
enforcing this Agreement, including reasonable attorneys' fees (whether incurred
in a third party action or in an action to enforce this Agreement), court costs,
and other related expenses. This Agreement does not act as a waiver or release
of any complaints or charges that it cannot by law waive or release, and does
not prohibit it from: (i) filing a charge or complaint with any state or federal
agency, or (ii) participating in any investigation or proceeding conducted by
the EEOC or DFEH.

 

  15. Acknowledgment/ADEA Disclosures.  You acknowledge and agree that you
understand the meaning of this Agreement, including the General Release, and
that you freely and voluntarily enter into it.  You agree that no fact,
evidence, event, or transaction, whether known or unknown, shall affect in any
manner the final and unconditional nature of this Agreement and the General
Release.

 

You acknowledge that you have been advised:

 

(i) that you have twenty-one (21) days to consider this Agreement;

 

(ii) to consult with an attorney prior to executing this Agreement;

 

(iii) this Agreement does not release any claims that arise after the execution
of this Agreement; and

 

(iv) for a period of seven (7) days after executing this Agreement, you may
revoke this Agreement by providing written notice of such revocation to Steve
LaNeve via email at stevelaneve@gmail.com and this Agreement and General Release
shall not become effective or enforceable until such seven-day period has
expired.

 

In the event that you execute this Agreement prior to the expiration of the
twenty one (21) day period during which you may consider it, you represent and
acknowledge that you have done so voluntarily and of your own free will without
any coercion or compulsion of any nature by the Company or anyone associated
with the Company. No modifications to this Agreement shall have the effect of
delaying or restarting the twenty one (21) day period.

 

  16. Non-Disclosure, Non-Solicitation, and Related Understandings.  You
acknowledge the validity and continuing applicability of the agreements and
covenants contained in your President and Chief Technology Officer Employment
Agreement dated September 19, 2014 concerning the non-use and return of
confidential information, inventions, non-disparagement, and
non-solicitation.  Those agreements and covenants are incorporated herein by
reference.

 

 

Page 6

 

  17. Legal Provisions.  This Agreement shall be construed in accordance with
the laws of the Commonwealth of Massachusetts without regard to choice or
conflict of law principles. A waiver of any breach of or failure to comply fully
with any provision of this Agreement by either party shall not operate or be
construed as a waiver of any subsequent breach thereof or failure to comply. If
any portion or provision of this Agreement shall to any extent be deemed invalid
or unenforceable, the remainder of this Agreement shall not be affected thereby
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted. To avoid any possible misunderstanding, the
Company intends this Agreement to be a comprehensive statement of the terms of
your separation. This Agreement supersedes any prior understanding or statement
made to you by the Company regarding your positions with the Company or your
arrangements with the Company for the period after your separation. For the same
reason, any modifications of the terms set forth in this Agreement must be in
writing and signed by you and by me on behalf of the Company.

 

Please indicate your agreement to the terms of this Agreement by signing and
dating the last page of the enclosed copy of this Agreement, and return it to me
not later than the close of business on March 22, 2016, which you acknowledge to
be more than twenty-one (21) days from the date of your receipt of this
Agreement. If this Agreement is not returned by such date, it shall expire.

 

  Sincerely,       BONE BIOLOGICS CORPORATION       Steve LaNeve   CEO and
President

 

AGREED TO AND EXECUTED THIS 14 DAY OF March, 2016.

 

      William Jay Treat

 

 



